Citation Nr: 0310020
Decision Date: 01/27/03	Archive Date: 06/02/03

DOCKET NO. 99-12 912               DATE JAN 27, 2003

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for back strain.

2. Entitlement to service connection for degenerative spondylosis
from C4-7.

3. Entitlement to service connection for muscle tension headaches.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

T. Mainelli, Counsel 

INTRODUCTION

The veteran had active service from February 1965 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arises from
an October 1998 rating decision by the St. Petersburg, Florida
Regional Office (RO) of the Department of Veterans Affairs (VA). In
pertinent part, the RO denied service connection for back strain
and degenerative spondylosis of the cervical spine, C4 through C7.
In July 2000, a hearing was held at the RO before C.W. Symanski,
who is the Member of the Board rendering the final determination in
this case and who was designated by the Chairman of the Board to
conduct that hearing, pursuant to 38 U.S.C.A. 7102(b). In November
2000, the Board remanded the case to the RO for further
development, to include the issue of service connection for muscle
tension headaches which was determined as inextricably intertwined
with the claim for service connection for cervical spine
disability. The RO has returned the case to the Board for further
appellate review.

FINDINGS OF FACT

1. The veteran's degenerative changes of the lumbar spine were
first manifested many years after service, and there is no
competent medical evidence establishing that any disability of the
lumbar spine was first manifested in service and/or causally
related to event(s) in service.

2. The veteran's degenerative changes of the cervical spine were
first manifested many years after service, and there is no
competent medical evidence establishing that any disability of the
cervical spine is causally related to event(s) in service.

2 -

3. There is no competent medical evidence establishing that muscle
tension headaches are causally related to event(s) in service or
proximately caused by service connected disability.

CONCLUSIONS OF LAW

1. Disability of the lumbar spine was not incurred in or aggravated
by active service and may not be presumed to have been incurred in
or aggravated by service. 38 U.S.C.A. 1110, 1112 (West 1991); 38
U.S.C.A. 5107(b) (West Supp. 2001); 38 C.F.R. 3.307(a), 3.309(a)
(2002).

2. Disability of the cervical spine was not incurred in or
aggravated by active service and may not be presumed to have been
incurred in or aggravated by service. 38 U.S.C.A. 1110, 1112 (West
1991); 38 U.S.C.A. 5107(b) (West Supp. 2001); 38 C.F.R. 3.307(a),
3.309(a) (2002).

3. Muscle tension headaches were not incurred in or aggravated by
active service nor proximately caused by service connected
disability. 38 U.S.C.A. (West 1991); 38 U.S.C.A. 5107(b) (West
Supp. 2001); 38 C.F.R. 3.310(a) (2002)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to assist and provide notice

The veteran claims entitlement to service connection for lumbar
spine disability, cervical spine disability and muscle tension
headaches. As an initial matter, the Board notes that the
provisions of the Veterans Claims Assistance Act (VCAA) of 2000
became effective during the pendency of this appeal. Among other
things, this law requires VA to notify a claimant of the
information and evidence necessary to substantiate a claim and
includes other notice and duty to assist provisions. See 38 U.S.C.
5102, 5103, 5103A, and 5107 (West Supp. 2001). VA has enacted

3 -

regulations to implement the provisions of the VCAA. See 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326 (2002).

The Court has emphasized that the provisions of the VCAA impose new
notice requirements on the part of VA. See Quartuccio v. Principi,
16 Vet. App. 183 (2002). Specifically, VA has a duty to notify a
claimant (and his representative) of any information, whether
medical or lay evidence or otherwise, not previously provided to VA
that is necessary to substantiate a claim. 38 U.S.C.A. 5103 (West
Supp. 2001). As part of that notice, VA shall indicate which
portion of that information and evidence, if any, is to be provided
by the claimant and which portion, if any, VA will attempt to
obtain on behalf of the claimant. Id.

In April 1998, the RO sent the veteran and his representative a
letter notifying them of the types of evidence and information
necessary to substantiate his claims. In June 1998, the RO advised
the veteran that VA would assist him in obtaining the evidence
needed to process his claims. At that time, the RO advised the
veteran that VA would assist him in obtaining private medical
records, but that the ultimate responsibility of the submission of
such evidence rested with him. The RO also advised the veteran VA
would obtain his VA clinical records. In August 1998, the veteran
was advised that VA was obtaining medical records from Dr. James
Gregory from the St. Thomas Medical Group, but that he held the
ultimate responsibility for obtaining such records. On June 29,
2001, the RO sent the veteran and his representative a letter
notifying them of the section 5103 requirements. By means of an SOC
and Supplemental Statements of the Case (SSOC), the RO has
periodically notified the veteran and his representative of the
evidence obtained and reviewed in denying his claims. An October
2002 SSOC further elaborated on the section 5103 requirements. The
Board finds that VA has satisfied the notice requirements of 38
U.S.C.A. 5103.

The provisions of 38 U.S.C.A. 5103A require VA to make reasonable
efforts to assist a claimant in obtaining evidence necessary to
substantiate a claim. Specifically, VA has an obligation to make
continuing efforts to obtain records in the possession of a Federal
department or agency until it is reasonably certain that such
records do not exist or that further efforts to obtain those
records would be

- 4 -

futile. 38 U.S.C.A. 5103A(b)(3) (West Supp. 2001). In this case, VA
has obtained the veteran's service medical records and VA clinical
records from the Bay Pines, Florida VA Medical Center (VAMC), the
Nashville, Tennessee VAMC and the Sarasota, Florida VAMC. The RO
was advised by the Augusta, Georgia VAMC in July 1998 that there
were no records of the veteran's treatment, and the veteran was
notified of the negative record search in the March 1999 SOC. There
is no indication of record that the veteran has ever applied for
disability benefits with the Social Security Administration (SSA).
See generally VA Form 21-526, Item 34A, received March 1998. The
Board, therefore, finds that the provisions of 38 U.S.C.A.
5103A(b)(3) have been satisfied.

VA also has an obligation to assist a claimant in obtaining non-
federal records which the claimant adequately identifies to VA and
authorizes VA to obtain. 38 U.S.C.A. 5103A(b)(1) (West Supp. 2001).
Throughout the course of this appeal, the veteran has been
requested to identify all private providers of treatment since his
discharge from service and authorize VA to obtain those records on
his behalf In this case, VA has obtained clinical records Dr.
Gregory (St. Thomas Medical Group) and Venice Hospital. The veteran
has not adequately identified any additional private medical
evidence and/or information which may substantiate his claim. See
VA Form 21-4142 (JF) received May 1998 and Transcript of Personal
Hearing, pp. 9-10, dated July 2000. As such, the Board finds that
the provisions of 38 U.S.C.A. 5103A(b)(1) have been satisfied.

The provisions of 38 U.S.C.A. 5103A(d) require VA to obtain medical
examination or opinion if necessary to make a decision on the
claim. In this case, VA has provided the veteran several VA
examinations. Most recently, the veteran was provided VA
examination in January 2002 with benefit of review of the claims
folder that addressed the veteran's claim of a nexus between his
cervical and lumbar spine disabilities and military service. This
examination report is adequate for rating purposes. See 38 C.F.R.
4.1 (2002). As addressed below, the Board also finds that the
veteran's allegations of persistent or recurrent headache symptoms
since service are not credible, and that medical opinion of record
associates such disability to non-service connected origin. Given
the above, the Board finds that the record contains sufficient
competent medical evidence to decide the service

5 -

connection claims. 38 U.S.C.A. 5103A(d) (West Supp. 2001); 38 C.F.R
3.159(c)(4) (2002). The Board further finds that no reasonable
possibility exists that any further assistance would aid the
veteran in substantiating his claims.

II. Factual Summary

The veteran had active service from February 1965 to January 1968.
He served in the Republic of Vietnam during the Vietnam Era for
which he was awarded the Combat Infantry Badge (CIB). On enlistment
in February 1965, he denied pre- service history of disability, and
his physical examination reflected "NORMAL" clinical evaluations of
his "SPINE, OTHER MUSCULOSKELETAL" and "NEUROLOGIC" system. On June
8, 1967, he presented to the dispensary at Fort Gordon, Georgia for
treatment of severe back pain in the lower thoracic area. A
physical examination two days later demonstrated stiffness and 2+
spasms. He was given a diagnosis of back strain, and prescribed
liniment, Robaxin, acetylsalicylic acid (ASA) and placed on 48
hours of light duty. He was also advised to place his mattress on
the floor. There is no further record of treatment for back pain.
There is also no record of treatment for headaches or cervical
spine disability. On hill; separation examination in January 1968,
he specifically denied symptoms such as of "FREQUENT OR SEVERE
HEADACHE," "RECURRENT BACK PAIN," "NEURITIS" and "SWOLLEN OR
PAINFUL JOINTS" on his report of medical history. He also denied to
the examiner "all illnesses." He certified this statement as true
and complete to the best of his knowledge, and subject to the
penalties for false or dishonest answers. His physical examination
reflected "NORMAL" clinical evaluations of his "SPINE, OTHER
MUSCULOSKELETAL" and "NEUROLOGIC" system.

On his original Application for Compensation or Pension (VA Form
21-526) received in June 1970, the veteran only reported post-
service treatment involving gum disease. A VA Ear, Nose and Throat
(ENT) examination in August 1970 offers no relevant evidence.
Clinical records from the St. Thomas Medical Group reflect
treatment for nervousness, diagnosed as tension state, in April
1980.

6 -

In October 1990, inpatient records from the Nashville, TN VAMC
first reflect complaint of occasional left arm paresthesias and
left shoulder pain which, the examiner suspected, may have been
cervical radiculopathy. At this time, the veteran reported a
history of motor vehicle accident (MVA) during childhood which
resulted in a broken nose. In October 1991, he was brought to the
Nashville, VAMC by ambulance following a head-on MVA traveling at
approximately 40 miles per hour (MPH). He presented on a backboard
with a cervical collar on. At that time, his complaints included
left shoulder discomfort and left upper extremity (UE) numbness
which, he reported, "has been occurring for past year." He also
complained of left lower anterior thorax discomfort. He was treated
for minor abrasions and discharged with an instruction to take
Ibuprofen for pain.

In March 1992, the veteran was seen at the St. Thomas Medical Group
for complaint of left shoulder pain and numbness which, as reported
by the veteran, had been present "for 1 year at least." He also
reported a history of "low back pain since age 22 when [a] horse
fell on him." A magnetic resonance imaging (MRI) scan of the
cervical spine demonstrated cervical spondylosis/degenerative disc
disease at C5-6 and C4-5. An MRI of the lumbar spine demonstrated
degenerative disc disease at L5-S1.

In March 1993, the veteran reported to the Nashville VAMC with
complaint of left lower thoracic pain which was diagnosed as
musculoskeletal chest pain. There was also a reference to him being
diagnosed with pleurisy based upon chest x-ray examination.

Records from Venice Hospital reflect treatment for alcohol
withdrawal syndrome in December 1997.

In March and June 1998, the veteran sought treatment at the Bay
Pines, Florida VAMC for headaches, pain of the lumbar and cervical
spines, and left shoulder arm pain and numbness. He told an
examiner that he believed he had past treatment for cluster
headaches. X-ray examination showed mild arthritis of the lumbar
spine, and moderately severe degenerative changes of the cervical
spine with some

7 -

impingement on the neural foramina. It was thought that his left
shoulder symptoms originated from the cervical spine.

In June 1998, the veteran underwent VA spine examination with
benefit of review of his claims folder. His treatment at Fort
Gordon for low back pain and spasms was noted. He reported a
history of feeling something "snap" while lifting ammunition cases
initially in Vietnam in 1966 or 1967, but receiving no treatment.
He first sought treatment for back pain upon his arrival at Fort
Gordon in June 1967 at which time he was found to have 2+ spasms.
His treatment included prescriptions of aspirin, Robaxin and
Darvon, being instructed to place his mattress on the floor and
being placed on light duty for a brief period of time. He also
reported previous post-service treatment with a back brace which
provided no relief. He also reported current symptoms of severe
occipital headaches, neck pain and shoulder pain. He was given
diagnoses of moderate degenerative spondylosis of the lumbar spine,
moderately severe degenerative spondylosis with disc spacing of the
cervical spine from C4 through C7, and muscle tension headaches. It
was the opinion of the examiner that the veteran's post occipital
headaches were secondary to muscle tension of the cervical spine.

Subsequently, clinical records from the Sarasota, Florida VAMC
primarily show treatment for alcohol abuse and weight loss
counseling.

In July 2000, the veteran appeared and testified at a personal
hearing at the RO before the undersigned. He stated that, following
his discharge from service, his symptoms had remained relatively
continuous. He recalled seeking treatment with Dr. Gregory in 1980
and being prescribed aspirin, Ibuprofen and muscle relaxers. He was
ambiguous as to whether, prior to 1980, he self-treated his
symptoms or sought treatment at private clinics. He also drank a
lot which alleviated the pain. He felt as if his symptoms had been
continuous since service. He attributed his cervical spine
disability to the weight and pressure of having to wear a steel
helmet during combat situations, but didn't recall any doctor
telling him that. He was unclear as to whether his neck symptoms
started in service, but clearly denied an actual injury in the
cervical area. He did recall having headaches, occurring

- 8 -

approximately 10 times per month, while in service. He also
recalled in service treatment with aspirin and an unknown other
medication.

In January 2002, the veteran underwent another VA spine examination
with benefit of review of the claims folder. He recalled having
problems with a sore neck and also some problems with his upper and
lower back in service. He considered his upper back close to his
neck. He went to sick call and was given some medications and rest
while in service. He felt as if his neck problems were due to
wearing a steel helmet for some 16 hours per day while in Vietnam.
His neck pain had progressively worsened over the last 30 years. He
also recalled that, during basic training, he sought dispensary
treatment after hearing a pop in his back. He was given some
medications and rest with some improvement. He had had on and off
headaches for 30 years. Following physical examination, the VA
examiner offered the following diagnostic impressions:

1. Severe degenerative disc disease, cervical spine, with neuro-
foraminal narrowing. It is speculative to say whether or not this
cervical degenerative disc disease, in a 58 year old, is related to
his experience of wearing a steel helmet in Vietnam for less than
one year, or under one and a half years. 
2. Lumbar degenerative disc disease, and lumbar spondylosis. It is
only speculative to say whether or not this, in a 58 year old, is
related to his basic training low back pain, or his low back pain
then throughout. 
3. Recurrent right frontal headaches, the cause is unknown. It is
speculative to say whether or not these headaches are in relation
due to his cervical spine symptoms, or low back pain symptoms, or
to his post-traumatic stress disorder.

III. Service connection

Service connection is established for disability resulting from
personal injury suffered or disease contracted in the line of duty,
or for aggravation of a preexisting injury suffered or disease
contracted in the line of duty, during periods of active wartime
service. 38 U.S.C.A. 1110 (West 1991). Arthritis which manifests
itself to a degree of 10 percent or more within one year from
separation from active service may be service connected even though
there is no evidence of such disease

9 -

during the period of service. 38 U.S.C.A. 1112 (West 1991); 38
C.F.R. 3.307(a), 3.309(a) (2002).

Service connection may also be established on a secondary basis for
disability which is proximately due to or the result of a service
connected disease or injury. 38 C.F.R. 3.310(a) (2002). The Court
of Appeals for Veterans Claims has construed this provision as
entailing "any additional impairment of earning capacity resulting
from an already service connected condition, regardless of whether
or not the additional impairment is itself a separate disease or
injury caused by the service connected condition." Allen v. Brown,
7 Vet. App. 439, 448 (1995).). Establishing service connection on
a secondary basis essentially requires evidence sufficient to show
(1) that a current disability exists and (2) that the current
disability was either (a) caused by or (b) aggravated by a service
connected disability. Id.

The claimant bears the burden to present and support a claim of
benefits. 38 U.S.C.A. 5107(a) (West Supp. 2001). In evaluating
service connection claims, the Board shall consider all information
and lay and medical evidence of record. When there is an
approximate balance of positive and negative evidence regarding any
issue material to the determination of a matter, the Board shall
give the benefit of the doubt to the claimant. 38 U.S.C.A. 5107(b)
(West Supp. 2001). For veterans who engaged in combat, VA accepts
as sufficient proof lay statements of the occurrence of combat-
related trauma if consistent with the circumstances, conditions,
and/or hardships of service. 38 U.S.C.A. 1154(b) (West 1991).

VA has defined competency of evidence as follows:

(1) Competent medical evidence means evidence provided by a person
who is qualified through education, training, or experience to
offer medical diagnoses, statements, or opinions. Competent medical
evidence may also mean statements conveying sound medical
principles found in medical treatises. It would also include
statements contained in authoritative writings such as medical and
scientific articles and research reports or analyses. 

(2) Competent lay evidence means any evidence not requiring that
the proponent have specialized education,

10-

training, or experience. Lay evidence is competent if it is
provided by a person who has knowledge of facts or circumstances
and conveys matters that can be observed and described by a lay
person.

38 C.F.R. 3.159(a) (2002).

A. Lumbar spine disability

The veteran contends that his current back disability, diagnosed as
lumbar degenerative disc disease and spondylosis, is causally
related to back injury in service. His service medical records
indeed reflect for back strain in June 1967. However, there is no
record of further treatment in service. Upon separation in January
1968, he specifically denied symptoms of "RECURRENT BACK PAIN" and
his physical examination reflected "NORMAL" clinical evaluations of
his "SPINE, OTHER MUSCULOSKELETAL." Post-service, there is no
evidence of treatment for low back pain until March 1992 at which
time the veteran reported to a history of "low back pain since age
22 when [a] horse fell on him."

In January 1992, a VA examiner provided opinion that it would be
speculative to state whether or not the veteran's current lumbar
spine disability is related to his in- service low back pain, or
his low back pain since then. Otherwise, the only evidence
suggesting a causal relationship between the episode of back pain
in service and current lumbar spine disability is the opinion of
the veteran himself. The Board finds some probative value in the 
veteran's description of symptoms that he manifested in service and
thereafter, see 38 C.F.R. 3.303(b), but his statements alone are
insufficient to establish service connection. See Clyburn v. West,
12 Vet. App. 296 (1999) (lay statements of similarity of in-service
and post- service orthopedic symptoms are insufficient to provide
a medical nexus). His current statements of continuity of symptoms,
however, conflict with his dental of recurrent back pain symptoms
upon his discharge from service which he certified as true under
the penalties for making false or dishonest statements.

It is a well-settled principle that the Board cannot supplement the
record with its own unsubstantiated medical opinion but, rather,
must base its decision on the

evidence and opinion on record. Colvin v. Derwinski, 1 Vet. App.
171, 175 (1991). The Board finds positive in-service evidence
tending to show that the veteran's back injury in service was acute
and transitory in nature and without any residuals. This evidence
includes the denial of recurrent back pain and the normal clinical
evaluation of the spine upon discharge, as reflected in the January
1968 separation examination report. There is no record of clinical
treatment until after two decades following separation from
service. There is no competent medical evidence demonstrating that
it is at least as likely as not that the veteran's current back
disability is related to active service, but rather medical opinion
stating that finding such a causal connection would be require
resort to speculation. In view of the foregoing, the Board must
deny the claim as the preponderance of the evidence weighs against
a finding of service connection for back disability. The benefit of
the doubt rule is not for application. 38 U.S.C. 5107(b) (West
Supp. 2001).

In so deciding, the Board specifically notes that the veteran is a
combat veteran. As he has not claimed injury during combat, the
provisions of 38 U.S.C.A. 1154(b) are not for application. His own
opinion of a causal connection holds no probative value. Clyburn,
12 Vet. App. 296 (1999). The Board, therefore, finds that the
preponderance of the evidence establishes that the veteran's
degenerative changes of the lumbar spine were first manifested many
years after service, and that there is no competent medical
evidence establishing that any disability of the lumbar spine was
first manifested in service and/or causally related to event(s) in
service.

B. Cervical spine disability

The veteran next contends entitlement to service connection for
cervical spine disability. His service medical records are negative
for complaint, treatment, manifestation or diagnosis of cervical
spine disability. On his separation examination, he specifically
denied symptoms such as "NEURITIS" and "SWOLLEN OR PAINFUL JOINTS,"
and his physical examination reflected "NORMAL" clinical evaluation
of his "SPINE, OTHER MUSCULOSKELETAL." Post-service, he first
sought treatment for occasional left arm paresthesias and left
shoulder pain, suspected as symptoms of cervical radiculopathy, in
1990. In October 1991, he reported to a VA examiner that such
symptoms had been

12 -

occurring for past year." In March 1992, he reported that symptoms
of left shoulder pain and numbness had been present "for 1 year at
least." In July 2000, his testimony was ambiguous as to whether his
neck symptoms started in service, but he clearly denied an actual
injury in the cervical area.

However, in January 2002, the veteran reported to a VA examiner
that he received in service treatment for sore neck and/or neck
pain, and that such symptoms became progressively worse over the
years. He also related to the VA examiner his belief that his
degenerative cervical spine condition resulted from his wearing a
steel helmet in service. The VA examiner found that it require
resort to speculation to opine as to whether the veteran's cervical
degenerative disc disease was related to his experience of wearing
a steel helmet in Vietnam. There is no competent evidence
establishing that any disability of the cervical spine is causally
related to event(s) in service.

In addition to the absence of documented treatment in service, the
veteran was discharged from service with a "NORMAL" clinical
evaluation of his "SPINE, OTHER MUSCULOSKELETAL." He was not
treated for cervical spine symptoms until 1990. In October 1991 and
March 1992, he reported to two separate examiners that his cervical
spine and radiculopathy symptoms had been present for approximately
one year. The Board finds this evidence persuasively establishes
that, contrary to the recent allegations, the onset of cervical
spine symptoms were many years after service. See e.g. United
States v. Narciso, 466 F. Supp. 252 (D.C. Mich. 1977) (noting that
the federal rules of evidence contain a 'medical diagnosis or
treatment exception' to the hearsay rule on the basis that
statements made to physicians for purposes of diagnosis and
treatment are exceptionally trustworthy since the declarant has a
strong motive to tell the truth in order to receive proper care).
The Board further notes that the veteran has denied injury to the
cervical spine, combat or otherwise, in service. See 38 U.S.C.A.
1154(b) (West 1991).

Based upon the above, the Board finds that the preponderance of the
evidence establishes that the veteran's degenerative changes of the
cervical spine were first manifested many years after service, and
there is no competent medical evidence establishing that any
disability of the cervical spine is causally related to event(s) in

13 -

service. The veteran's own opinion of a causal connection holds no
probative value. Clyburn, 12 Vet. App. 296 (1999). As the
preponderance of the evidence weighs against the claim, the benefit
of the doubt rule is not for application. 38 U.S.C.A. 5107(b) (West
Supp. 2001). The claim, therefore, is denied.

C. Muscle Tension Headaches

The veteran lastly contends that he is entitled to service
connection for muscle tension headaches. In November 2000, the
Board originally determined that this claim was inextricably
intertwined with the claim for service connection for cervical
spine disability as medical opinion of record suggested that the
muscle tension headaches were proximately caused by cervical spine
disability. As held above, cervical spine disability has been
deemed of non-service connected origin.

During the course of appeal, the veteran also claimed that he first
manifested a headache disorder in service. In July 2000, he
testified to having approximately 10 headaches per month while in
service. He also recalled in service treatment with aspirin and an
unknown other medication. Certainly, he is competent to describe
headache symptoms in service with continuity of symptomatology
thereafter. 38 C.F.R. 3.159(a)(2) (2002). See generally Arms v.
West, 12 Vet. App. 188, 198 (1999). This recent claim of continuity
of symptomatology, which has been made in the context of seeking VA
compensation, irreconcilably contradicts the documented evidence of
record. For instance, service medical records do not reflect
treatment for headaches in service. Upon discharge, he specifically
denied, under the penalties for false or dishonest statements, that
he did not manifest "FREQUENT OR SEVERE HEADACHES" in service, and
he was given a "NORMAL" clinical evaluation of his "NEUROLOGIC"
system at that time. The Board finds greater probative weight to
his statements which were made contemporaneous in time to service,
were made subject to the penalties for false statements, and made
to an examiner for the purpose of determining whether he manifested
a disability which required treatment and/or compensation upon his
separation from service.

14 -

On this evidence, the Board finds that the preponderance of the
evidence establishes that the veteran did not manifest a headache
disorder in service, and that there is no competent evidence that
muscle tension headaches are causally related to event(s) in
service or proximately caused by service connected disability. In
so deciding, the Board notes that the veteran does not claim
treatment for headaches during combat circumstances, and that his
own personal opinion as to a nexus to service holds no probative
weight. In this case, the only nexus evidence consists of a comment
by a VA examiner in June 1998 which related the headache disorder
to non-service connected cervical spine disability. A VA examiner
in January 2002 incidentally noted that it would be speculative to
relate the headache disorder to service connected PTSD. None of the
competent evidence of record raises a reasonable doubt as to in-
service origin or a relationship to service connected disability.
The Board, therefore, denies the veteran's claim of entitlement to
service connection for muscle tension headaches on either a direct
or secondary basis.

ORDER

Service connection for lumbar spine disability is denied.

Service connection for cervical spine disability is denied.

Service connection for muscle tension headaches is denied.

C. W. Symanski 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115

15 -

Stat. 976 (2001). In the meanwhile, please note these important
corrections to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

16 -



